Citation Nr: 1614055	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-39 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left wrist disability, including as secondary to service-connected disability.

2.  Entitlement to a compensable evaluation for service-connected right elbow epicondylitis (hereinafter "right elbow disability").


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and from April
1986 to January 2005.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the RO in Pittsburgh, Pennsylvania that denied service connection for bilateral carpal tunnel syndrome and denied an increase in a noncompensable rating for service-connected right elbow lateral epicondylitis.

A videoconference hearing was held in June 2012 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In November 2012 and February 2015, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.

In a May 2013 rating decision, the RO denied service connection for hearing loss and tinnitus, finding that new and material evidence had not been submitted, and in June 2013, a notice of disagreement (NOD) was received from the Veteran as to these issues.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has acknowledged this NOD in a July 2013 letter and the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issues adjudicated in May 2013 for the issuance of a statement of the case (SOC) and instead refers the matter to the RO to issue an SOC.  

In its February 2015 remand, the Board recharacterized the claim for service connection for bilateral carpal tunnel syndrome as entitlement to service connection for a bilateral wrist disability (including carpal tunnel syndrome, tendonitis, peripheral polyneuropathy, and ulnar neuropathy).

In a July 2015 rating decision, the AOJ granted service connection and a 10 percent rating for a right wrist disability, effective April 3, 2008.  Since the Veteran did not appeal the rating or effective date assigned in this decision, this claim is not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).  The claim for service connection for a left wrist disability remains on appeal.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

The issue of entitlement to service connection for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is left-handed.
 
2.  Throughout the rating period on appeal, the Veteran's right elbow disability has been manifested by painful motion and limitation of flexion to 135 degrees, full extension, and slight limitation of pronation and supination.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for an increased 10 percent rating, and no higher, for the right elbow disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.59, 4.71a, Diagnostic Code 5206 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in June 2008.  Additional notice was provided in a May 2009 letter.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and testimony in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, and afforded the appellant physical examinations and medical opinions as to the severity of his right elbow disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this condition was conducted in April 2015.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected right elbow disability to provide probative medical evidence for rating purposes. The Board finds that the most recent VA examination is adequate as it provides the information needed to properly rate his right elbow disability.  38 C.F.R. §§ 3.327(a), 4.2. The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.

The Board further finds that the RO has substantially complied with its November 2012 and February 2015 remand orders.  In this regard, the Board directed that the AOJ arrange for VA medical examinations and opinions, and obtain additional VA medical records, and this was done.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his service-connected right elbow disability is more disabling than currently evaluated.  He filed his claim for an increased rating in April 2008, contending that his right elbow disability was worse, and he had been prescribed splints to wear at night.

Throughout the rating period on appeal, the RO has rated the Veteran's service-connected chronic right elbow lateral epicondylitis (non-dominant arm) as noncompensable under Diagnostic Code 5206, pertaining to limitation of flexion of the forearm.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2015).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system. Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in Diagnostic Code must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board accordingly will consider whether another rating code is more appropriate than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

The rating criteria distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  The Veteran is shown to be left-handed, so the criteria for the minor extremity are applicable.

The rating criteria of Diagnostic Code 5206 (limitation of flexion) are as follows for the minor extremity.  A rating of 0 percent is assigned for flexion limited to 110 degrees.  A rating of 10 percent is assigned for flexion limited to 100 degrees.  A rating of 20 percent is assigned for flexion limited to 90 degrees.  A rating of 20 percent is assigned for flexion limited to 70 degrees.  A rating of 30 percent is assigned for flexion limited to 55 degrees.  A rating of 40 percent is assigned for flexion limited to 45 degrees. 

The rating criteria of Diagnostic Code 5207 (limitation of extension) are as follows for the minor extremity.  A rating of 10 percent is assigned for extension limited to 45 or 60 degrees.  A rating of 20 percent is assigned for extension limited to 75 or 90 degrees.  A rating of 30 percent is assigned for extension limited to 100 degrees. A rating of 40 percent is assigned for extension limited to 110 degrees.

The rating criteria of Diagnostic Code 5208 are as follows.  A rating of 20 percent is assigned for limitation of flexion to 100 degrees and limitation of flexion to 45 degrees. 

The rating criteria of Diagnostic Code 5213 (impairment of supination and pronation) are as follows for the minor extremity.  A rating of 10 percent is assigned for limitation of supination to 30 degrees or less.  A rating of 20 percent is assigned for loss of pronation with motion lost beyond the last quarter of the arc, with the hand not approaching full pronation; or, for bone fusion with the hand fixed near the middle of the arc.   A rating of 20 percent is assigned for limitation of pronation with motion lost beyond the middle of the arc; or, for bone fusion with the hand fixed in full pronation.  A rating of 30 percent is assigned for bone fusion with the hand fixed in supination or hyperpronation. 

A note following these Diagnostic Codes indicates that in all the forearm and wrist injuries, Codes 5205 through 5213, multiple impaired finger movements due to tendon tie-ups, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of the hand.  38 C.F.R. § 4.71a.

Under VA rating criteria, normal range of motion of the elbow is flexion from 0 to 145 degrees, forearm pronation from 0 to 80 degrees and forearm supination from 0 to 85 degrees.  38 C.F.R. § 4.71a, Plate I.

By a letter dated in February 2005 (shortly after the Veteran's separation from service), a private physician, Dr. C., indicated that the Veteran had tennis elbow, with elbow soreness.  On examination, there was swelling and point tenderness over the lateral epicondyle, and pain with resisted extension with his elbow in extension, but not with his elbow flexed.

On VA examination in December 2005, the examiner diagnosed chronic right elbow lateral epicondylitis.  Active range of motion of the right elbow was from 0 to 135 degrees, with no pain.  There was no additional limitation of motion after repetitive use.  The Veteran was employed on a full-time basis as a supply technician.  An X-ray study of the right elbow showed no acute abnormality.

On VA examination in July 2008, the Veteran complained of chronic aching and soreness of the right elbow at a level of 4 to 5 out of 10.  He said it was worse with movement or lifting, and he occasionally felt a momentary stabbing sensation.  He reported occasional weakness, and instability.  He also reported fatigability and lack of endurance.  He denied stiffness, swelling, heat, redness, locking, dislocation and subluxation.  He said he took no medication for the right elbow disability but took etodolac for other musculoskeletal problems, but it did not help his elbow.  He said he sometimes needed to change tasks when he had elbow discomfort.  He said he was left-hand dominant and used his left hand more, even though he was actually ambidextrous.  

On examination, there was no edema, effusion or instability of the right elbow.  There was a negative upright prayer sign and a positive reverse prayer sign.  Range of motion of the right elbow was as follows:  flexion to 138 degrees and then to 140 without pain.  Passive range of motion of the right elbow was to 142 degrees without pain.  After repetitive motion, flexion was to 144 degrees.  There was no additional limitation of joint function in the right elbow after three repetitions.  With supination of the right forearm, range of motion was to 85 degrees with active and passive range of motion, and after three repetitive movements.  With pronation, active and passive range of motion was to 80 degrees and also after three repetitive movements. The examiner indicated that there was no limitation of joint function after three repetitive movements of the right elbow, and there was no point tenderness to the medial or lateral epicondyle on physical examination.  The diagnosis was no evidence for any right elbow lateral epicondylitis on examination. 

VA outpatient treatment records reflect treatment for "tennis elbow."  A November 2008 VA treatment note reflects that the Veteran currently worked in supply as a civilian, and had held that position since 2004.  He said he was an avid fisherman.  A February 2009 VA physical therapy note reflects that the Veteran had been referred for "tennis elbow" of the right arm.  He reported having pain for a few years with a current increase.  He reported difficulty using the arm for activities such as driving and holding items.  He reported current pain at a level of 6/10,  which increased with activity and decreased with rest.  His pain was located mainly in the lateral aspect of the right elbow, but sometimes radiated up his arm and down into the little finger.  He denied any numbness or tingling.  He worked full time at a university as a supply technician, and his job involved being on his feet, as well as  lifting and driving.  He was left-handed.  On examination, there was pain with palpation of the right elbow on the lateral aspect over the epicondyle, as well as the proximal third of the forearm.  Active range of motion of the right upper extremity was full.  There was pain with gentle stretching of the right upper extremity into elbow extension, wrist flexion, and ulnar deviation.  Manual muscle test of the  right elbow, forearm and wrist was 5/5.  He was given an elbow brace.  In April 2009, it was noted that the Veteran's pain was decreased and his strength had increased, and he had an improved ability to perform functional activities with his right arm.

A September 2010 VA orthopedic note reflects that an EMG showed ulnar neuropathy at the elbow.  The Veteran complained of twinges into the ulnar aspect of his right hand and arm.  A January 2012 VA orthopedic consult reflects that the Veteran was seen for right arm pain.  He reported pain and twitching in the lateral aspect of the right non-dominant upper arm with numbness and pins and needles in the ulnar aspect of the right hand.  He once felt twitching in the right hand when carrying a soda bottle and dropped it.  He also had the sensation of wanting to drop a teacup in his left hand but was able to put it down before it fell.  On examination, he was grossly intact neurovascularly.  Tinel's sign was negative, and there was a good thenar eminence.  He had full active range of motion, and a good pinch.  The examiner noted that an EMG from 2006 showed ulnar neuropathy at the elbow and peripheral neuropathy, while an EMG from 2011 showed right carpal tunnel syndrome and C8 radiculopathy, as well as peripheral neuropathy.  The examiner opined that his complaints and clinical findings did not correlate with his EMG findings from a surgical standpoint.  

On VA right elbow examination in January 2013, the examiner diagnosed epicondylitis.  The Veteran complained of occasional stabbing pain in the elbow, and pain in the distal aspect of the right hand along the lateral aspect near the little finger and the lateral aspect of the wrist.  He had pain in the lateral aspect of the elbow, which radiated up to his shoulder.  He had been working as a supply technician since 2004, and had trouble with reaching up repetitiously.  He also reported problems when shooting or using a fishing pole, and could not perform push-ups because of elbow and wrist symptoms.  He was left-handed.  The Veteran said that with flare-ups, he had a stabbing pain which caused decreased use of the elbow, which could limit his ability to carry things.  It was painful to use his elbow when he had that pain, and had dropped things as a result.  Range of motion of the right elbow was as follows:  flexion to 140 degrees, and right elbow extension to 0 degrees (i.e., no limitation of extension), with no objective evidence of painful motion.  After repetitive-use testing, range of motion was from 0 to 135 degrees.  The examiner indicated that that after this testing, there was less movement than normal, and excess fatigability, but no objective evidence of pain, weakness or incoordination.  There was pain to palpation of the elbow.  Muscle strength was full (5/5) in flexion and extension.  There was no ankylosis of the elbow.  Pronation of the right forearm was from 0 to 55 degrees, and supination was from 0 to 55 degrees; both were unchanged after three repetitions, and there was stiffness, but no pain, weakness, excess fatigability or incoordination.  A January 2013 X-ray study of the right elbow was normal and showed no degenerative or traumatic arthritis.  The examiner indicated that that the functional impact of the elbow condition was difficulty with overhead lifting and lifting items weighing more than 60 pounds, pain on repetitive motion.  The position of the arm/forearm caused limitations, and the Veteran reported that using a computer mouse was sometimes difficult, but more for his wrist.  The examiner found mild tenderness along the medial epicondyle bilaterally with palpation, and no lateral tenderness currently (although the Veteran said this was intermittent).  

A January 2013 VA neurological examination reflects that the examiner indicated that there was electrodiagnostic evidence in 2011 of moderate right median mononeuropathy at the wrist (carpal tunnel), mild sensory peripheral neuropathy, and mild right C8 radiculopathy without denervation.  EMG findings in 2007 showed mild bilateral median nerve mononeuropathies, and an EMG in 2008 showed only mild to moderate right ulnar neuropathy at the wrist and a mild to moderate peripheral polyneuropathy of unknown etiology, with no carpal tunnel.  The examiner indicated that there was a positive Tinel's sign bilaterally at the ulnar nerve, and negative median nerve Tinel's.  There was positive Phalen's but involved the last two digits on the right hand only.  There were no median nerve symptoms noted and no sensory abnormalities in the median nerve distribution.  There were mild median nerve indications due to weakened thumb opposition and weak wrist flexion on examination on the right hand only.  There was tenderness to palpation over the dorsal ulnar aspect of the wrist bilaterally.  There was no pain or recurring symptoms of numbness or tingling when tapping over the median nerve bilaterally.  The examiner opined that the Veteran's peripheral nerve condition caused difficulty with grips, slowed him down, and he had to alternate his use of the hands.  It bothered him to type or use the mouse at work.

The Veteran had a VA examination of the elbow in April 2015, performed by a physician who reviewed the electronic claims file.  The Veteran said his right elbow disability was more painful than at the January 2013 VA examination.  He stated that he was left-handed.  He reported flare-ups of the elbow disability, with a stabbing pain that caused decreased use of the elbow, and which could limit his ability to carry things.  He said the pain had sometimes caused him to drop things.  He said it was difficult to use a mouse and keyboard with his right hand; using these items or fishing caused increased right hand pain.  Flare-ups occurred once or twice daily and lasted for less than a minute.  The Veteran stated that the right elbow disability prevented him from lifting weights and made it difficult to use a paint brush or roller.  

On examination, range of motion of the right elbow was from 0 to 135 degrees, extension was from 135 to 0 degrees, forearm supination was from 0 to 0 to 80 degrees, and pronation was from 0 to 85 degrees.  The examiner indicated that range of motion did not contribute to functional loss, and there was no pain noted on examination.  There was lateral epicondylar pain to palpation.  There was no objective evidence of crepitus.  After repetitive use testing, range of motion was unchanged, but there was additional functional loss, namely pain.  Muscle strength was full (5/5) on flexion and extension, and there was no muscle atrophy.  The examiner indicated that the left forearm muscle was slightly larger than that of the right forearm, but that this was likely because he is left handed.  The examiner indicated that there was some flattening of the right thenar eminence.  The examiner indicated that there was no ankylosis in the right elbow, and there was no flail joint, joint fracture, ununited fracture, malaligned fracture or impairment of supination or pronation.  It was noted that he occasionally used a brace and right elbow strap.  Due to the Veteran's elbow conditions, there was not functional impairment to the degree that that no effective functions remained other than that which would be equally well served by an amputation with prosthesis.  An X-ray study of the elbow did not show degenerative or traumatic arthritis.  The examiner indicated that his right elbow disability impacted his occupational tasks in that reaching for items, moving a box, or putting something on a shelf caused increased pain with an electric-type sensation which caused him to stop what he was doing, which slowed down his productivity at work.  The diagnosis was lateral epicondylitis.

On neurological examination in April 2015, the examiner diagnosed peripheral neuropathy, based on an EMG study.  Full strength was demonstrated in the right elbow, and sensation was normal.

The Board notes that in addition to his service-connected right elbow disability, the Veteran also has service-connected disabilities of the right shoulder and right wrist.  The United States Court of Appeals for Veterans Claims (Court) has indicated that the same symptomatology for a particular condition should not be evaluated under more than one diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The evidence of record demonstrates that the Veteran's most significant symptom, both by subjective complaint and by clinical observation, has been pain, with some limitation of flexion, but such limitation has been, at worst, to 135 degrees, which does not approximate the level of impairment (100 degrees) required for compensable evaluation under Diagnostic Code 5206.  Similarly, he has not shown impairment of extension of the right elbow sufficient to warrant a compensable rating under Diagnostic Codes 5207 or 5208.  He has shown intermittent and inconsistent mild limitation of supination and pronation, but not to the extent that approximates a compensable rating under Diagnostic Code 5213.  

Although X-ray studies of the right elbow do not demonstrate arthritis, in light of the Veteran's demonstrated chronic pain of the right elbow joint, with slight limitation of flexion due to his service-connected disability, the Board finds that this disability is entitled to a 10 percent rating for the joint under Diagnostic Code 5206.  38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59; Burton, supra.  Since the Veteran's measured range of motion of the right elbow does not approximate the schedular criteria for compensation under any of these Diagnostic Codes, the increased 10 percent rating effectively compensates him for additional limitation of function due to pain consistent with DeLuca.

The Board finds that the 10 percent disability rating assigned to the right elbow lateral epicondylitis adequately compensates him for his functional impairment, even during flare-ups.  While the Board acknowledges that the Veteran experiences pain, weakness was not shown, and on repetitive range of motion testing his range of motion remained noncompensable.  Moreover, despite his report of flare-ups, the April 2015 examiner explained that it was not possible to quantify the functional impact in the absence of clinical observation.  In light of this response, the Board does not believe that any additional development would serve a useful purpose as to this point; rather, it would likely only delay the claim with no benefit flowing to the Veteran.  Thus, the Board is satisfied with the examination results.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board has considered other diagnostic codes but finds that a higher rating is not warranted.  In this regard, the Veteran's elbow is not ankylosed, he does not have flail joint or false flail joint, and he does not have malunion or nonunion of the radius or ulna.  Thus, Diagnostic Codes 5205, 5209, 5210, 5211, and 5212 are not applicable and cannot serve as a basis for a higher rating. 

Similarly, as the evidence fails to demonstrate flail joint of the elbow, with joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius, an increased rating is not warranted under Diagnostic Code 5209.

The Board has considered whether a separate rating for neurological manifestations is warranted, as a 2006 EMG showed ulnar neuropathy at the elbow.  However, EMG studies performed during the pendency of this appeal do not reflect any demonstrated neurological manifestation of the right elbow disability.  Muscle strength and sensation of the elbow and forearm have been consistently full throughout the pendency of this appeal, and his neurological symptoms of the right wrist are separately compensated.  The Board finds that an additional rating for neurological manifestations of the right elbow disability is not warranted.

The Board finds that an increased 10 percent rating, and no higher, is warranted for the service-connected right elbow disability throughout the rating period on appeal.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right elbow disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an even higher increased rating in excess of 10 percent.

The Board has considered whether extraschedular consideration is warranted. The discussion above reflects that the symptoms of the Veteran's right elbow disability  (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  Higher ratings are possible under other Diagnostic Codes, but the required symptoms for such ratings have not been shown.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The effects of the Veteran's right elbow disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Court has held that a request for a total disability rating based in individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation; however, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the most current evidence of record shows the Veteran to be employed.  The Veteran does not contend and the evidence does not reflect that he is unemployable from gainful employment due to his right elbow disability.  The Board accordingly finds that no further action pursuant to Rice is warranted.


ORDER

Throughout the rating period on appeal, an increased 10 percent rating for the service-connected right elbow disability is granted.


REMAND

As noted above, service connection was recently established for a right wrist disability.  As a result, the Board finds that another remand is required to obtain an addendum medical opinion for the appeal for service connection for a left wrist disability.  Specifically, a medical opinion is needed as to whether the Veteran has a current left wrist disability that is secondary to a service-connected disability.  The Veteran has consistently stated that he sometimes has to use his left arm and hand when he experiences pain in his right arm and hand.

Service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  When determining service connection, all theories of entitlement - direct, presumptive, and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

On VA examination in April 2015, the examiner indicated that the Veteran had left wrist pain without current objective findings to establish a specific diagnosis.  However, limitation of left wrist motion was noted on this examination.  Moreover, as the Veteran has been diagnosed with a left wrist disability during the pendency of the appeal, a medical opinion is needed.  

Although VA examinations and medical opinions have been obtained in January 2013 and April 2015 as to the theory of direct service connection, the examiners did not provide a medical opinion as to whether any current left wrist disability was caused or permanently aggravated by service-connected disabilities, to include service-connected right shoulder, elbow and wrist disabilities.  The Board finds that additional medical comment is needed on this point.  A medical opinion is required with review of the electronic claims file.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to provide a complete supporting rationale for any opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304  (2008).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who performed the April 2015 VA examination of the wrists, to obtain an additional medical nexus opinion concerning the etiology of any current left wrist disability.  If that examiner is unavailable, the requested opinion should be obtained from an appropriate examiner.

The claims file must be made available to and reviewed by the examiner.  The examiner should specifically respond to the following question:

What is the likelihood (very likely, as likely as not, or unlikely) that a service-connected disability caused or permanently aggravated any left wrist disability diagnosed during the pendency of this appeal?   The Veteran's established service-connected disabilities are:  chronic right shoulder rotator cuff tendonitis, chronic right elbow lateral epicondylitis, a right wrist disability, a back disability, a left hip disability, a left knee disability, and a left foot disability.

The examiner should consider the Veteran's competent lay statements to the effect that he sometimes has to use his left arm and hand when he experiences pain in his right arm and hand.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Then, the AOJ should readjudicate the claim for service connection for a left wrist disability including on a direct basis and a secondary basis.  If the benefits remain denied, issue the appellant and his representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


